Citation Nr: 1032196	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  04-11 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for vestibular neuronitis.


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1981 to June 2002.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a July 2002 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.

This case was previously before the Board in March 2007 and June 
2009, at which time it was remanded for additional development.  
The case is now, once more, before the Board for appellate 
review.


FINDINGS OF FACT

1.  There is probative medical evidence for and against the claim 
on the threshold preliminary question of whether the Veteran has 
the requisite current diagnosis of vestibular neuronitis, so it 
is just as likely as not that he does.

2.  According to the May 2010 VA examiner, the Veteran's current 
vestibular neuronitis was caused by or a result of and had its 
origin during the Veteran's period of active military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the criteria for 
service connection for the Veteran's vestibular neuronitis have 
been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification requirements.  
Without deciding whether the notice and development requirements 
of VCAA have been satisfied in the present case, it is the 
Board's conclusion that the new law does not preclude the Board 
from adjudicating the Veteran's claim for service connection.  
This is so because the Board is taking action favorable to the 
Veteran by granting service connection for the claim on appeal; a 
decision at this point poses no risk of prejudice to the Veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

Service Connection 

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease that 
was incurred in or aggravated by the Veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Stated somewhat differently, to establish 
entitlement to service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an injury 
or disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated subsequent to 
service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 495-
97.  For the showing of chronic disease in service, there is a 
required combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there generally must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions in this regard generally do not constitute competent 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu, 2 Vet. App. 494 (a layperson without the 
appropriate medical training and expertise is not competent to 
provide a probative opinion on a medical matter, to include a 
diagnosis of a specific disability and a determination of the 
origins of a specific disorder).  


Lay testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  When, for example, a condition may be diagnosed 
by its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is within 
its province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding of 
service incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  See Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  See Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least confirm 
the Veteran has it; without this minimum level of proof, there is 
no valid claim).  However, the Board notes the requirement of a 
current disability is satisfied when the claimant has a 
disability at the time a claim for VA disability compensation is 
filed or during the pendency of that claim, and that a claimant 
may be granted service connection even though the disability 
resolves prior to adjudication of the claim.  McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).

Here, there is probative evidence for and against the issue of 
whether the Veteran has a current diagnosis of vestibular 
neuronitis.  The December 2009 VA examiner determined that the 
Veteran did have a current diagnosis of left vestibular 
neuronitis.  Additionally, at a VA general medical examination in 
May 2002, the VA examiner diagnosed the Veteran with vestibular 
neuronitis "with minimal residuals remaining."  However, the May 
2010 VA examiner determined that the Veteran's status-post remote 
vestibular neuronitis has healed without residuals.  Therefore, 
in resolving all doubt in the Veteran's favor and with proper 
application of the precedent holding in McClain, the Board finds 
that the evidence of record establishes a diagnosis of vestibular 
neuronitis during the pendency; and therefore, the requirement of 
a current diagnosis of vestibular neuronitis has been met.  38 
C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

So the determinative issue is whether the Veteran's vestibular 
neuronitis is attributable to his military service.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).

A review of the Veteran's service treatment records (STRs) shows 
that, during the period from March 2000 to April 2002, the 
Veteran received rather extensive evaluation and treatment for 
vestibular neuronitis.  Moreover, while on at least one occasion 
in service, symptomatology attributable to that pathology had 
reportedly "resolved," as of the time of an in-service follow-up 
in April 2002, the Veteran complained of continuing 
"lightheadedness."  According to the Veteran, his lightheadedness 
was brief, and lasted for up to 15 minutes.  The clinical 
assessment noted at the time was of vestibular neuronitis, which 
was described as "clinically fully or nearly fully resolved."  
However, it was additionally noted that the Veteran's reported 
symptoms could potentially be related to his prior vestibular 
syndrome, even though current examination showed no apparent 
evidence of peripheral vestibulopathy.

Furthermore, there is medical evidence of record providing the 
required link between the Veteran's current diagnosis and his in-
service complaints.  In particular, at the May 2010 VA 
examination, following a review of the claims file and a physical 
examination of the Veteran, the VA examiner determined that the 
Veteran's vestibular neuronitis "was caused by or a result of 
and had its origin during the Veteran's period of active military 
service."  There is no medical evidence of record refuting this 
opinion that the Veteran's vestibular neuronitis results from his 
military service.

In addition to the medical evidence, the Board has also 
considered the Veteran's lay statements.  The Board acknowledges 
that the Veteran is competent, even as a layperson, to attest to 
factual matters of which he has first-hand knowledge, e.g., an 
injury in service.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  The Federal Circuit has held that lay evidence 
is one type of evidence that must be considered, and that 
competent lay evidence can be sufficient in and of itself.  
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

Here, the Board finds the Veteran's lay statements to be both 
competent and credible, especially when weighed against the 
medical evidence of record which includes a competent medical 
opinion supporting the Veteran's lay assertions.  See Layno v. 
Brown, 6 Vet. App. 465 (1994) (distinguishing between competency 
("a legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")).  

An absolutely accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).  Rather, it is VA's defined 
and consistently applied policy to administer the law under a 
broad interpretation consistent with the facts shown in every 
case.  And when, after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such doubt 
will be resolved in favor of the claimant.  By reasonable doubt 
it is meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or disprove 
the claim.  It is a substantial doubt and one within the range of 
probability, as distinguished from pure speculation or remote 
possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 
(2009).

Hence, the Board finds that the evidence supports the Veteran's 
claim of entitlement to service connection for vestibular 
neuronitis.  The aforementioned evidence establishes the required 
current diagnosis of this disorder, in-service treatment for this 
disorder, and a link, established by the medical evidence, 
between this current diagnosis and the in-service treatment.  
Therefore, with resolution of all reasonable doubt in the 
Veteran's favor, the claim must be granted.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for vestibular neuronitis is 
granted, subject to statutory and regulatory provisions governing 
the payment of monetary benefits.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


